244 F.2d 772
100 U.S.App.D.C. 324
Timothy REED, a minor, Appellant,v.Joseph D. BULMAN, Guardian Ad Litem of Timothy Reed, aminor, Appellee.
No. 13585.
United States Court of Appeals District of Columbia Circuit.
Argued April 25, 1957.Decided May 2, 1957.

Mr. Frank F. Roberson, Washington, D.C., with whom Mr. Jeremiah Collins, Washington, D.C., was on the brief, for appellant.
Mr. Sidney M. Goldstein, Washington, D.C., with whom Mr. Leo N. McGuire, Washington, D.C., was on the brief for appellee.  Messrs. Joseph D. Bulman and Samuel Z. Goldman, Washington, D.C., also entered appearances for appellee.
Before EDGERTON, Chief Judge, and FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
The question on appeal is whether the District Court abused its discretion in ordering that a fee awarded by the court to a guardian ad litem for a minor defendant should be paid from the estate of said minor in favor of whom judgment had been rendered in the litigation which gave rise to the appointment of the guardian ad litem.  The alternative was for the District Court to order that the fee be paid by the unsuccessful plaintiffs.  See section 10-105 D.C.Code 1951.  We find no abuse of discretion in the order as made and it accordingly is


2
Affirmed.